DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the phrase “wherein the protective multilayered material” in line 15. The protective multilayered material is initially recited as a protective multilayered material, but is subsequently referred to as a multilayered material throughout the rest of claim 1 and the dependent claims. For consistency with the dependent claims, claim 1 should be amended to recite “wherein the multilayered material.”
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the phrase “wherein the protective multi-layered material is free of glass fibers. The instant disclosure does not have support for this limitation. The instant disclosure makes no mention of glass fibers and the only mention of glass is in regards to glass hollow microspheres. 
Claims 4 and 6-8 are also rejected under 35 U.S.C. 112(a) since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boury et al. (WO-2008096262-A1) (newly cited) in view of Biermaier (DE 102006056645 A1, herein English machine translation is used for all citations) (previously cited) and Spohn et al. (US 20040229043 A1) (previously cited), as evidenced by Gaan et al. (Gaan et al., Flame retardant functional textiles, 2011, Woodhead Publishing Limited, Pgs. 98-129).
Regarding claim 1, Boury discloses a protective multi-layered material against heat, comprising a fabric layer (insulating layer) of aramid fibres (A), surmounted by a fabric layer (primary insulating layer) of flame-retardant fibres (B), and a layer of silicone rubber (C2) comprising iron oxide (Boury, Abstract, Pages 3-4, 6-8, and 13-14). Boury further teaches that said two layers of fibrous fabrics (A) and (B) can be joined by an adhesive (C1), such as a silicone rubber comprising iron oxide (Boury, Page 6-8 and 14). Boury further teaches that said iron oxide is present in an amount between 3 and 6 parts per 100 parts adhesive resin (Boury, Page 8) in each of the C1 and C2 layers, which lies within the claimed range of 1-6 wt.% and thus satisfies the claimed range, see MPEP 2131.03. Boury further teaches that glass fibers or aramid fibers may be used (Boury, Page 4), and thus teaches embodiments wherein the protective multi-layered material is free of glass fibers.
Boury is silent regarding the fabric layer of flame retardant fibres (B) comprising polyester flame retardant fibers. Boury is silent regarding the C1 layer comprising glass hollow microspheres in amount comprised between 1 and 6% by weight with respect to the total weight of the layer. Boury is also silent regarding the said iron oxide is a micro-powder of iron (III) oxide.
Biermaier teaches a protective multi-layered material (Biermaier, Par. 0001, 0009, and 0012), comprising a fabric layer of aramid fibers (A) (Biermaier, Par. 0012-0015 – see “First inner layer”), surmounted by a fabric layer of flame-retardant fibers (Vectran) (B) (Biermaier, Par. 0019-0020 and 0026-0027 – see “Third layer”), and a layer of silicone rubber (C2) comprising micro-powder of iron oxide (Biermaier, Par. 0016-0017 and Claims 1, 15, and 28 – see “second layer”). Vectran is known to be a polyester flame retardant textile/fiber material as evidenced by Gaan (Gaan, Page 110), and therefore satisfies the claimed limitation of a polyester flame retardant. The disclosed iron oxides include a finite number of known compounds, where such known compounds necessarily include iron (III) oxide. It would have been obvious to one of ordinary skill in the art to have selected and utilized iron (III) oxide from this finite number of known compounds to yield predictable results with a reasonable expectation of success, see MPEP 2143. Biermaier further teaches wherein said multi-layered material further comprising a further layer of silicone rubber (C1), intermediate between said two layers of fibrous fabric (A) and (B), and comprising glass hollow microspheres in amount comprised up to 50% by weight and micro-powder of iron (III) oxide incorporated in said further layer of silicone rubber (C1) (Biermaier, Par. 0016-0018, 0020, 0032, 0037, 0044, and Claims 1, 15, and 28 – see “additional plastic film”). Biermaier’s glass hollow microsphere content overlaps the claimed range of between 1 and 6% by weight and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Biermaier further teaches wherein the multi-layered material has high electrical breakdown strength (Biermaier, Par. 0009, 0046).
Since both Boury and Biermaier are analogous art as they both teach protective multilayered material comprising a layer of aramid fibers, a layer of flame retardant fibers, and two layers of silicone rubber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used polyester flame retardant fibers as the flame retardant fibers of Boury’s (B) layer. This would allow for a protective, flame retardant layer (Boury, Par. 0019-0020, 0042; Gaan, Page 110). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated glass microspheres and use a micro-powder of iron (III) oxide as the iron oxide in the C1 layer of Boury as taught by Biermaier. This would allow for the silicone rubber layer to be heat conducting (Biermaier, Par. 0032). 
Modified Boury does not teach wherein the multilayered material has a thickness of lower than 1 mm or wherein the fabric layer (A) comprises para-aramid fibers. 
Spohn teaches a multilayered composite material comprising a protective layer and a polymer layer, wherein the polymer layer comprises silicone rubber (Spohn Abstract, Par. 0001, 0030, 0036). Spohn further teaches wherein the thickness of the protective layer is about 5-51 µm and the thickness of the polymer layer is the same as the protective layer (Spohn, Par. 0009, 0032 0038, Fig. 1, and Claim 1). Spohn further teaches wherein the overall composite has an overall thickness of 688 µm (28 µm+660 µm) (Spohn, Table 2 – see Ex 6) which lies within the claimed range of less than 1 mm, and therefore satisfies the claimed range, see MPEP 2131.03. Spohn further teaches the use of para-aramid fibers (Kevlar) as aramid fibers in the multilayer composite material (Spohn, Par. 0063-0066).
Since both modified Boury and Spohn are analogous art as they both teach multilayered composite material comprising silicone rubber, a protective layer, and a polymer layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Spohn to create the composite protective multi-layered material of modified Boury to have a thickness of less than 1 mm. This would result in a protective layer with uniform thickness and allow the composite material to be made economically with a minimum thickness as required for the particular application (Spohn, Par. 0038). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further use para-aramid fibers as the aramid fibers of modified Boury as taught by Spohn. This would allow for improved dimensional stability at high temperatures (Spohn, Par. 0066). 
Regarding the limitation of being protective against arc flash, modified Boury teaches a multilayered structure comprising the same layers of the same materials and the same thickness as the instant invention. Therefore, absent any objective evidence to the contrary, modified Boury’s multilayered structure, which is substantially the same as the instant invention, would have substantially the same properties as the instant invention and would thus be capable of protecting against arc flash to some degree, see MPEP 2112.01.
Regarding claim 6, modified Boury teaches that the thickness of the multi-layered material is lower than 1 mm as stated above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art that said iron (III) oxide particles in both layers of silicone rubber (C2 and C1), which exist in layers of the multi-layered material with a thickness lower than 1 mm, would have diameter size lower than 5 mm, see MPEP 2143 and 2131.03.
Regarding claim 7, modified Boury teaches that the multi-layered material has a thickness of 688 µm (0.688 mm) (28 µm+660 µm) (Spohn, Table 2 – see Ex 6) which lies within the claimed range of between 0.60 and 0.75 mm, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 8, modified Boury teaches the multi-layered material according to claims 1 and 6-7 above, wherein the multi-layered material has the same layer structure, material, composition, and thickness as the instant invention. Therefore, absent any objective evidence to the contrary, if modified Boury’s multi-layered material was tested in the same manner as recited in claim 8, one of ordinary skill in the art would reasonably predict to achieve substantially identical results, such as protection value against arc flash ATPV, as required by claim 8 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Biermaier in view of Spohn et al. and Boury et al., as evidenced by Gaan et al.
Regarding claim 1, Biermaier teaches a protective multi-layered material (Biermaier, Par. 0001, 0009, and 0012), comprising a fabric layer of aramid fibers (A) (Biermaier, Par. 0012-0015 – see “First inner layer”), surmounted by a fabric layer of flame-retardant fibers (Vectran) (B) (Biermaier, Par. 0019-0020 and 0026-0027 – see “Third layer”), and a layer of silicone rubber (C2) comprising micro-powder of iron oxide in an amount of up to 50 wt.% (Biermaier, Par. 0016-0017 and Claims 1, 15, and 28 – see “second layer”). Vectran is known to be a polyester flame retardant textile/fiber material as evidenced by Gaan (Gaan, Page 110), and therefore satisfies the claimed limitation of a polyester flame retardant. The disclosed iron oxides include a finite number of known compounds, where such known compounds necessarily include iron (III) oxide. It would have been obvious to one of ordinary skill in the art to have selected and utilized iron (III) oxide from this finite number of known compounds to yield predictable results with a reasonable expectation of success, see MPEP 2143. Biermaier further teaches wherein said multi-layered material further comprising a further layer of silicone rubber (C1), intermediate between said two layers of fibrous fabric (A) and (B), and comprising glass hollow microspheres in amount comprised up to 50% by weight and micro-powder of iron (III) oxide in an amount of up to 50 wt.% incorporated in said further layer of silicone rubber (C1) (Biermaier, Par. 0016-0018, 0020, 0032, 0037, 0044, and Claims 1, 15, and 28 – see “additional plastic film”). Biermaier’s glass hollow microsphere content range and iron (III) oxide content range in the C1 and C2 layers overlap the claimed ranges of 1 to 6 wt.% and 1 to 5 wt.% respectively, and therefore establish a prima case of obviousness over the claimed ranges, see MPEP 2144.05, I. Biermaier further teaches wherein the C1 and C2 layers each have a thickness of from 0.1-1.0 mm (Biermaier, Par. 0016, 0041, and Fig. 1), resulting in a combined C1 and C2 layer thickness of from 0.2-2.0 mm. Biermaier further teaches wherein the multi-layered material has high electrical breakdown strength (Biermaier, Par. 0009, 0046), and thus renders obvious the limitation of protecting against arc flash.
Biermaier does not teach wherein the multilayered material has a thickness of lower than 1 mm or wherein the fabric layer (A) comprises para-aramid fibers. 
Spohn teaches a multilayered composite material comprising a protective layer and a polymer layer, wherein the polymer layer comprises silicone rubber (Spohn Abstract, Par. 0001, 0030, 0036). Spohn further teaches wherein the thickness of the protective layer is about 5-51 µm and the thickness of the polymer layer is the same as the protective layer (Spohn, Par. 0009, 0032 0038, Fig. 1, and Claim 1). Spohn further teaches wherein the overall composite has an overall thickness of 688 µm (28 µm+660 µm) (Spohn, Table 2 – see Ex 6) which lies within the claimed range of less than 1 mm, and therefore satisfies the claimed range, see MPEP 2131.03. Spohn further teaches the use of para-aramid fibers (Kevlar) as aramid fibers in the multilayer composite material (Spohn, Par. 0063-0066).
Since both Biermaier and Spohn teach multilayered composite material comprising silicone rubber, a protective layer, and a polymer layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Spohn to modify Biermaier and create the composite protective multi-layered material to have a thickness of less than 1 mm. This would result in a protective layer with uniform thickness and allow the composite material to be made economically with a minimum thickness as required for the particular application (Spohn, Par. 0038). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Biermaier with the teachings of Spohn and use para-aramid fibers as the aramid fibers of Biermaier. This would allow for improved dimensional stability at high temperatures (Spohn, Par. 0066).
Modified Biermaier does not teach that the multilayered material is free of glass fibers.
Boury teaches a protective multilayered film comprising a fabric insulating layer wherein the insulating layer may comprise glass fibers which are heat resistant up to 550°C, rock wool or basalt fibers which are heat resistant up to 750°C, or silica fibers which are resistant up to 1200°C (Boury, Abstract, Pages 3 and 14).
Since both modified Biermaier teach protective multilayered film comprising a fabric insulating layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Boury to replace the glass fibers of Biermaier with rock wool, basalt, or silica fibers. This would allow heat resistance up to higher temperatures than glass fibers can achieve (Boury, Page 14). This would further result in a multilayered material that is free of glass fibers.
Regarding claim 6, modified Biermaier teaches the multi-layered material according to claim 1, wherein the thickness of the multi-layered material is lower than 1 mm as stated above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art that said iron (III) oxide particles in both layers of silicone rubber (C2 and C1), which exist in layers of the multi-layered material with a thickness lower than 1 mm, would have diameter size lower than 5 mm, see MPEP 2143 and 2131.03.
Regarding claim 7, modified Biermaier teaches the multi-layered material according to claim 1, having a thickness of 688 µm (0.688 mm) (28 µm+660 µm) (Spohn, Table 2 – see Ex 6) which lies within the claimed range of between 0.60 and 0.75 mm, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 8, modified Biermaier teaches the multi-layered material according to claims 1 and 6-7 above, wherein the multi-layered material has the same layer structure, material, composition, and thickness as the instant invention. Modified Biermaier further teaches wherein the multi-layered material has high electrical breakdown strength (Biermaier, Par. 0009, 0046), and thus renders obvious the limitation of protecting against arc flash. Therefore, if modified Biermaier’s multi-layered material was tested in the same manner as recited in claim 8, one of ordinary skill in the art would reasonably predict to achieve substantially identical results, such as protection value against arc flash ATPV, as required by claim 8 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boury et al in view of Biermaier and Spohn et al. as evidenced by Gaan et al., as applied to claim 1 above, further in view of Gao et al. (CN-102827475-A, herein English machine translation is used for all citations) (newly cited).
Regarding claim 4, modified Boury teaches all of the elements of the claimed invention as stated above for claim 1. Modified Boury does not specifically disclose that said glass hollow microspheres have a diameter size lower than 150 µm.
Gao teaches a silicone rubber composition comprising glass hollow microspheres with a diameter size of 2.6 µm to 120 µm (Gao, Abstract, Par. 0007-0010), which lies within the claimed range of lower than 150 µm and therefore satisfies the claimed range, see MPEP 2131.03. 
Since both modified Boury and Gao are analogous art as they both teach silicone rubber compositions comprising glass hollow microspheres, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Gao and create the glass hollow microspheres of modified Boury to have a diameter size lower than 150 µm. This would allow for improved mechanical properties of the silicone rubber (Gao, Abstract, Par. 0007-0010).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Biermaier in view of Spohn et al. and Boury as evidenced by Gaan et al., as applied to claim 1 above, further in view of Gao et al. (CN-102827475-A, herein English machine translation is used for all citations) (newly cited).
Regarding claim 4, modified Biermaier teaches all of the elements of the claimed invention as stated above for claim 1. Modified Biermaier does not specifically disclose that said glass hollow microspheres have a diameter size lower than 150 µm.
Gao teaches a silicone rubber composition comprising glass hollow microspheres with a diameter size of 2.6 µm to 120 µm (Gao, Abstract, Par. 0007-0010), which lies within the claimed range of lower than 150 µm and therefore satisfies the claimed range, see MPEP 2131.03. 
Since both modified Biermaier and Gao are analogous art as they both teach silicone rubber compositions comprising glass hollow microspheres, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Gao and create the glass hollow microspheres of modified Biermaier to have a diameter size lower than 150 µm. This would allow for improved mechanical properties of the silicone rubber (Gao, Abstract, Par. 0007-0010).

Response to Arguments
Applicant’s remarks and amendments filed 06 May, 2022 have been fully considered.
On pages 5 and 7 of the remarks, Applicant first argues that Biermaier does not teach that the multilayered material is free of glass fibers as required by newly amended claim 1. This is not found persuasive for the following reasons:
A rejection under 35 USC § 112 (a) has been made above regarding the limitation of the multilayered material being free from glass fibers. Applicant does not have support for this amendment in their initial disclosure as Applicant’s disclosure makes no mention of glass fibers.
Further, a new grounds of rejection has been made above which modifies Biermaier with newly cited Boury to replace the glass fibers of Biermaier with rock wool, basalt, or silica fibers. This would allow heat resistance up to higher temperatures than glass fibers can achieve (Boury, Page 14). 
A new alternate grounds of rejection has also been made which relies upon newly cited Boury as the primary reference. Boury teaches that glass fibers are an example of a material that can be used, but further states that other materials can also be used instead. Therefore, Boury reasonably teaches embodiments where the multilayered material is free of glass fibers.
Secondly, on page 6 of the remarks, Applicant argues that Biermaier does not disclose the specific amount of glass hollow microspheres or iron (III) micro powder incorporated layer C1. This is not found persuasive for the following reason:
Biermaier specifically discloses that the glass hollow microspheres and iron (III) micro powder can be incorporated into the silicone rubber layers in an amount of up to 50 wt.% (Biermaier, Par. 0032), which renders obvious the claimed ranges of 1-6 wt.% and 1-5 wt.% respectively. 
Thirdly, on page 6 of the remarks, Applicant argues that the present invention has a dielectric resistance of 20 kV, while Biermaier only has a dielectric resistance of 4 kV and thus Biermaier is not suitable for protection against arc flash. This is not found persuasive for the following reason:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., dielectric resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant provides no evidence that the material of Biermaier which, in a specific simple embodiment, has a dielectric strength of 4 kV, would be unsuitable to provide any protection against arc flash. Biermaier specifically discloses that the material has a has high electrical breakdown strength (Biermaier, Par. 0009, 0046). Therefore, absent any objective evidence to the contrary, it would be obvious to one of ordinary skill in the art that the material of Biermaier would have some protection against arc flash and thus satisfy the claimed limitation.
Fourthly, on page 7 of the remarks, Applicant argues that Biermaier teaches away from using aramidic fibers. This is not found persuasive for the following reason:
Biermaier specifically discloses that aramid fibers can be used (Biermaier, Par. 0012-0013) and even teaches a preferred embodiment wherein the first inner layer comprises aramid fibers (Biermaier, Par. 0014). Biermaier further teaches advantageous aspects of using aramid fibers such as excellent tensile strength and shear strength (Biermaier, Par. 0007). While Biermaier mentions negative aspects of aramid fibers, this does not teach away from the specific teachings of Biermaier that utilize aramid fibers.
Fifthly, on page 8 of the remarks, Applicant argues that the present invention has superior and unexpected properties over the prior art of record. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d), II.  The inventive example only appears to utilize one example of 49 % silicone rubber, 40% para-aramid fibres and polyester, 6% glass hollow microspheres, and 5% iron oxide micropowder based on the total weight of the multilayered material as shown in the example 1 of the instant specification pages 9-10. However, Applicant does not claim any content range of silicone rubber, para-aramid fibers, or polyester and only broadly claims 1-6 wt.% glass hollow microspheres and 1-5 wt.% iron oxide micropowder based on the weight of the layer they are incorporated in. Therefore, Applicant does not provide data at the lower end points of 1 wt.% or the upper endpoints of 6 and 5 wt.% which are based on individual layer weight not total weight of the multilayered material. Applicant further provides no comparative examples that exist outside the claimed range, i.e. above 6 wt.% glass hollow microspheres and above 5 wt.% iron oxide micropowder. One of ordinary skill in the art would not be able to reasonably conclude that all possible content ranges/ratios of silicone rubber, polyester, para-aramid fibers, glass hollow microspheres, and iron (III) oxide micropowder would necessarily yield the asserted superior and unexpected results.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Declaration under 37 C.F.R. § 1.132
Applicant’s declaration under 37 C.F.R § 1.132 filed 06 May 2022 has been fully considered.
Applicant asserts that the present invention has superior puncture resistance compared to the prior art of record of Biermaier.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d), II.  The inventive example only appears to utilize one example of 49 % silicone rubber, 40% para-aramid fibres and polyester, 6% glass hollow microspheres, and 5% iron oxide micropowder based on the total weight of the multilayered material as shown in the example 1 of the instant specification pages 9-10. However, Applicant does not claim any content range of silicone rubber, para-aramid fibers, or polyester and only broadly claims 1-6 wt.% glass hollow microspheres and 1-5 wt.% iron oxide micropowder based on the weight of the layer they are incorporated in. Therefore, Applicant does not provide data at the lower end points of 1 wt.% or the upper endpoints of 6 and 5 wt.% which are based on individual layer weight not total weight of the multilayered material. Applicant further provides no comparative examples that exist outside the claimed range, i.e. above 6 wt.% glass hollow microspheres and above 5 wt.% iron oxide micropowder. One of ordinary skill in the art would not be able to reasonably conclude that all possible content ranges/ratios of silicone rubber, polyester, para-aramid fibers, glass hollow microspheres, and iron (III) oxide micropowder would necessarily yield the asserted superior and unexpected results.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                            

/LEE E SANDERSON/Primary Examiner, Art Unit 1782